Citation Nr: 0009043	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  94-11 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to disability compensation for head and back 
injuries in June 1993 pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).  

2.  Entitlement to disability compensation for head and back 
injuries in February 1994 pursuant to the provisions of 
38 U.S.C.A. § 1151.  

3.  Entitlement to service connection for peripheral 
neuropathy as result of exposure to herbicides.

4.  Entitlement to an effective date prior to May 19, 1970, 
for the grant of service connection for a psychiatric 
disability (post-traumatic stress disorder (PTSD)).  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, to include headaches and tremors.  

6.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss prior to May 8, 1995.  

7.  Entitlement to an evaluation in excess of 70 percent for 
bilateral hearing loss from May 8, 1995.  

8.  Entitlement to an effective date prior to May 8, 1995, 
for a 70 percent evaluation for bilateral hearing loss.

9.  Entitlement to an evaluation greater than 30 percent for 
PTSD prior to June 16, 1993.  

10.  Entitlement to an increased rating for postoperative 
residuals of diskectomy of a lumbar disc and fusion at L5-6, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from March 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

In an August 1996 formal claim the veteran requested service 
connection for larynx disability and acneform diseases due to 
Agent Orange exposure.  In a November 1996 statement from the 
veteran's representative, increased evaluations for the 
veteran's service-connected flat feet with bunion formation 
was requested.  On page 3 of the transcript of the hearing 
held before a member of the Board in Washington, D.C., 
service connection for tinnitus was requested.  These claims 
are referred to the RO for its consideration.  

An April 1996 RO decision found that the veteran's 
100 percent evaluation for PTSD was not permanent.  The 
veteran perfected an appeal therefrom.  A September 1997 RO 
decision found that the veteran's 100 percent evaluation for 
PTSD was permanent.  Therefore, this issue is moot and will 
not be considered by the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims for increased ratings has been 
obtained.  

2.  The claim for disability compensation for residuals of 
head and back injuries in June 1993 as the result of VA 
hospitalization, medical or surgical treatment, is not 
plausible.  

4.  The claim for disability compensation for residuals of 
head and back injuries in February 1994 as the result of VA 
hospitalization, medical or surgical treatment, is not 
plausible.  

5.  The claim of entitlement to service connection for 
peripheral neuropathy as a result of exposure to herbicides 
is not plausible.  

6.  The veteran was discharged from active service on May 15, 
1969, and filed a claim for psychiatric disability on May 19, 
1970; a February 1972 RO decision granted service connection 
for a psychiatric disability (subsequently identified as 
PTSD) effective May 19, 1970.  

7.  An unappealed February 1972 RO decision denied service 
connection for residuals of a head injury.  

8.  Evidence received since the February 1972 RO decision is 
new and bears directly and substantially on the issue of 
service connection for residuals of a head injury, and is so 
significant that it must be considered in order to fairly 
decide the claim.  

9.  The claim of entitlement to service connection for 
residuals of a head injury to include headaches and tremors 
is plausible.  

10.  Prior to May 8, 1995, bilateral hearing loss was 
manifested by level II hearing in the right ear and level III 
hearing in the left ear.  

11.  From May 8, 1995, to June 9, 1999, the veteran's 
bilateral hearing loss was manifested by level XI in the 
right ear and level VIII in the left ear.  

12.  From June 10, 1999, the veteran's bilateral hearing loss 
is manifested by level XI hearing in the right ear and 
level IX in the left ear.  

13.  The veteran's bilateral hearing loss was first shown to 
be manifested by level XI hearing on the right and level VIII 
hearing on the left on May 8, 1995.  

14.  The veteran's PTSD was manifested by flashbacks, 
nightmares, loss of sleep, and difficulty in interpersonal 
relationships such that there was severe impairment in his 
ability to maintain effective and favorable relationships and 
obtain or retain employment prior to June 16, 1993, but total 
social and industrial impairment was not demonstrated.  

15.  The veteran's service-connected postoperative residuals 
of diskectomy of lumbar disc and fusion at L5-6 is manifested 
by low back pain with severe limitation of motion, muscle 
spasm, and radiculopathy into the lower extremities.  


CONCLUSIONS OF LAW

1.  The claim for disability compensation for residuals of 
head and back injuries in June 1993 as a result of VA 
hospitalization, medical or surgical treatment, pursuant to 
38 U.S.C.A. § 1151, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The claim for disability compensation for residuals of 
back and head injuries in February 1994 as a result of VA 
hospitalization, medical or surgical treatment, pursuant to 
38 U.S.C.A. § 1151, is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

3.  The claim of entitlement to service connection for 
peripheral neuropathy as a result of exposure to herbicides 
is not well grounded.  38 U.S.C.A. § 5107(a).  

4.  The requirements for an effective date prior to May 19, 
1970, for service connection for a psychiatric disorder 
(PTSD) have not been met.  38 U.S.C.A. §§ 5101, 5110, 5107 
(1991); 38 C.F.R. § 3.102, 3.151, 3.400 (1999).  

5.  New and material evidence has been received and the claim 
of entitlement to service connection for residuals of a head 
injury to include headaches and tremors is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).  

6.  The claim of entitlement to service connection for 
residuals of a head injury to include headaches and tremors 
is well grounded.  38 U.S.C.A. § 5107(a).  

7.  The criteria for a compensable evaluation for bilateral 
hearing loss prior to May 8, 1995, have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Part 4, Diagnostic 
Code 6100 (prior to June 10, 1999).  

8.  The criteria for an evaluation greater than 70 percent 
from May 8, 1995, to June 9, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Part 4, Diagnostic 
Code 6107 (prior to June 10, 1999).  

9.  The criteria for an 80 percent evaluation for bilateral 
hearing loss from June 10, 1999, have been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110(g); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85, 4.86, Part 4, Diagnostic Code 6100 (from June 10, 
1999).  

10.  The criteria for an effective date prior to May 8, 1995, 
for the assignment of a 70 percent evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110; 38 C.F.R. §§ 3.400, 4.7, Part 4, Diagnostic Code 6100 
(effective prior to June 10, 1999).  

11.  The criteria for a 70 percent evaluation for PTSD prior 
to June 16, 1993, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.132, Part 4, 
Diagnostic Code 9411 (prior to November 7, 1996).  

12.  The criteria for an evaluation of 60 percent for 
postoperative residuals of diskectomy of lumbar disc and 
fusion at L5-6 have been met.  38 U.S.C.A. §§ 1155, 5107 
(1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Code 5293 (1999); VAOPGCPREC. 36-97 (December 12, 
1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Not Well-Grounded Claims

The threshold question to be answered with respect to the 
issues of entitlement to disability compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151 for residuals of head 
and back injuries relating to incidents in June 1993 and 
February 1994, during VA hospitalization, and the issue of 
entitlement to service connection for peripheral neuropathy 
due to exposure to herbicides is whether the veteran has 
presented evidence of well-grounded claims under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim that 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must 
be more than a mere allegation, the claim must be accompanied 
by evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

1151 Claims

The veteran's claims for benefits under 38 U.S.C.A. § 1151 
were filed before October 1, 1997.  As such, they must be 
adjudicated under the provisions of § 1151 as they existed 
prior to that date.  Pursuant to 38 U.S.C.A. § 1151 as it 
existed before October 1, 1997, generally where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability 
compensation shall be awarded in the same manner as if such 
disability were service connected.  

Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd. sub. nom., Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd., Brown v. Gardner, 115 S.Ct. 552 (1994), the 
United States Supreme Court held that fault of the VA need 
not be shown as an element of recovery under 38 U.S.C.A. 
§ 1151.  The Supreme Court did state, however, that "it would 
be unreasonable...to believe that Congress intended to 
compensate veterans for the necessary consequences of 
treatment to which they consented (i.e., compensating a 
veteran who consents to the amputation of a gangrenous limb 
for the loss of the limb.)"  Gardner 115 S.Ct. at 556, (n) 
3 par. Title 38 C.F.R. § 3.358 (1997), as amended effective 
July 22, 1996 to comply with the Supreme Court's decision in 
Gardner, states in pertinent part that where it is determined 
that there is additional disability resulting from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of training, hospitalization, medical or 
surgical treatment, or examination, compensation will be 
payable for such additional disability.  In determining that 
additional disability exists, the veteran's physical 
condition immediately prior to the injury on which the claim 
for compensation is based will be compared with the 
subsequent physical condition resulting from the injury.  In 
determining whether additional disability resulted from an 
injury or aggravation of an existing disease or injury it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  38 C.F.R. 
§ 3.358(a)(b)(c).  

In this case, the veteran has offered testimony and VA 
medical records reflect that on June 16, 1993, he fell while 
standing in front of a urinal during a VA hospitalization.  A 
June 16, 1993, VA treatment record reflects that he fell 
backwards and struck his head on the floor.  It indicates 
that there were no apparent injuries.  Treatment records 
reflect subsequent complaints of headaches and back pain. See 
June 21 and 28, 1993, VA progress notes.  A July 22, 1993, VA 
consultation report notes that the veteran had recently 
fallen and had complaints of cervical pain.  

The veteran has testified and VA treatment records reflect 
that he fell on ice on February 15, 1994, during a period of 
hospitalization at a VA facility.  A February 16, 1994, skull 
X-ray revealed no acute bony injury.  A February 1994 X-ray 
of the veteran's sacrum and coccyx reflects that the sacrum 
and coccyx were obscured by overlying bowel content and soft 
tissue with a small linear lucency on the left side and a 
nondisplaced fracture could not be excluded.  A February 20, 
1994, VA progress note reflects that there were no complaints 
of physical problems related to the fall.  A February 23 VA 
consultation report reflects an assessment of a history of 
fall with low back pain.  

In this case, there is no competent medical evidence that 
indicates that the veteran incurred a low back disability or 
chronic headaches as a result of his falls while hospitalized 
at VA facilities in June 1993 and February 1994.  In this 
regard, an October 1992 VA orthopedic examination reflects 
the impression of status post posterior spinal fusion with 
continued low back and radicular symptoms and a February 1991 
statement from a physician reflects that the veteran 
experienced frequent headaches that were thought to be 
muscular.  Neither is there any competent medical evidence 
that reflects that the veteran's headaches or low back 
disability were aggravated as a result of the falls he 
experienced in either June 1993 or February 1994.  The report 
of a May 1995 VA orthopedic examination reflects the 
impression that the veteran was status post lumbar fusion 
with pseudoarthrosis that was symptomatic but there was no 
findings of evidence of radicular symptoms and the report of 
a May 1994 X-ray of the veteran's lumbosacral spine does not 
reflect any abnormal findings of the coccyx or sacrum.  The 
report of an October 1996 VA examination reflects diagnoses 
including chronic headaches and the report of a November 1996 
VA neurological evaluation reflects an impression that 
includes tension headaches.  The veteran has offered his 
opinion, in the form of testimony and statements, presumed 
credible for purposes of this determination, that he 
experienced either aggravation or onset of headache and low 
back disabilities due to the falls in June 1993 and February 
1994, but he, as a lay person, is not qualified to furnish 
medical opinions or diagnoses.  See Espiritu and Grottveit.  
Since the record is devoid of any competent medical evidence 
that reflects that the veteran either experienced the onset 
or aggravation of chronic headache or low back disabilities 
as a result of the falls in June 1993 and February 1994 
during VA hospitalizations his claims do not plausibly meet 
the criteria for compensation.  38 U.S.C.A. §§ 1151, 5107(a); 
38 C.F.R. § 3.358; Gardner.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
with respect to the above-discussed claims.  Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995).  

Peripheral Neuropathy 

In order for a claim to be considered well grounded, there 
must be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  A veteran who, 
during active service, served in the Republic of Vietnam, 
during the Vietnam Era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6) 
(1999).  

If a veteran was exposed to a herbicide agent during active 
service and acute or subacute peripheral neuropathy, as 
defined at 38 C.F.R. § 3.309(e) Note II, becomes manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to a herbicide agent 
during active service, acute or subacute peripheral 
neuropathy shall be service connected even though there is no 
record of such disease during service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e) Note II.  

The veteran's report of separation from service reflects that 
he had service in Vietnam, during the Vietnam Era.  There is 
no competent medical evidence indicating that the veteran 
currently has acute or subacute peripheral neuropathy or that 
he has one of the diseases listed in 38 C.F.R. § 3.309(e).  
Therefore, he is not presumed to have been exposed to a 
herbicide agent during his service in Vietnam during the 
Vietnam Era.  See McCartt v. West, 12 Vet. App. 164, 168 
(1999).  

Service medical records, including the report of the 
veteran's May 1969 service separation examination are silent 
for finding or treatment with respect to any peripheral 
neuropathy.  The report of the May 1969 service separation 
examination indicates that the veteran's neurologic system 
was normal.  There is no competent medical evidence 
indicating that the veteran had acute or subacute peripheral 
neuropathy within one year of his service in Vietnam, noting 
that the report of a September 1969 VA examination is silent 
for complaint or finding regarding any such disorder.  

Although the report of a May 1998 VA neurology examination 
reflects that most likely the veteran's complaints are not 
related to organic peripheral neuropathy or neurological 
disease, the report of an October 1996 private EMG reflects 
that the veteran has peripheral polyneuropathy and the report 
of an October 1996 VA examination reflects diagnoses 
including peripheral neuropathy.  Therefore, the Board 
concludes that there is competent medical evidence that the 
veteran currently has peripheral neuropathy.  

In order for the veteran's claim for service connection for 
peripheral neuropathy as a result of exposure to herbicides 
to be well grounded, he must submit competent medical 
evidence indicating that he currently has peripheral 
neuropathy and that it is related to his active service or 
that it was manifest to a degree of 10 percent or more within 
a year after the last date on which he was exposed to a 
herbicide during active service and that it meets the 
definition set forth in 38 C.F.R. § 3.309(e) Note II.  There 
is competent medical evidence indicating that the veteran 
currently has peripheral neuropathy.  However, there is no 
competent medical evidence indicating that his currently 
manifested peripheral neuropathy is related to his active 
service or to any exposure to herbicide and there is no 
competent medical evidence that his peripheral neuropathy 
existed during active service or manifested itself to a 
degree of 10 percent or more within one year after the last 
date on which he was exposed to a herbicide during active 
service and meets the definition set forth in 38 C.F.R. 
§ 3.309(e) Note II.  The veteran has indicated his belief in 
statements and testimony, that are presumed credible for this 
determination, that he has peripheral neuropathy that is due 
to exposure to herbicides, but he is not qualified, as a lay 
person, to furnish medical opinions or diagnoses, as such 
matters require medical expertise.  Espiritu and Grottveit.  
In the absence of any competent medical evidence associating 
the veteran's currently manifested peripheral neuropathy to 
his active service or demonstrating its existence during 
service or within one year of last exposure to herbicide and 
that it meets the definition as required, he has not met his 
burden of submitting evidence that his claim for service 
connection for peripheral neuropathy as a result of exposure 
to herbicides is well grounded.  Caluza.  

Although the Board has disposed of the veteran's claim on 
grounds different from that of the RO, that is, whether the 
veteran's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claim is well grounded, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for disability compensation for the above-discussed 
disability.  Robinette v. Brown, 8 Vet. App. 60 (1995).  


II.  Earlier Effective Date PTSD

The veteran was discharged from active service on May 15, 
1969.  In July 1969 he submitted a formal application for 
service connection for various disabilities, but this 
application does not include any reference to psychiatric 
disability.  On May 19, 1970, the veteran submitted a 
statement in which he indicated, inter alia, that he was 
having trouble with his nerves.  A February 1972 RO decision 
granted service connection for a psychiatric disability, 
effective May 19, 1970.  This psychiatric disability has 
subsequently been identified as PTSD.  

The effective date of an award of compensation based on an 
original claim is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  The 
date of claim is the date of receipt of claim by VA.  See 
Hanson v. Brown, 9 Vet. App. 29 (1996).  

The veteran's assertion is that he received treatment for 
psychiatric disability during service and should be awarded 
service connection from the date of separation from service.  
However, on the basis of the evidence reflecting that his 
initial claim for psychiatric disability was received on 
May 19, 1970, more than one year after his separation from 
service, a preponderance of the evidence is against an 
effective date prior to the receipt of claim.  Therefore, 
May 19, 1970, is the earliest date that service connection 
for a psychiatric disability, including PTSD, may be awarded.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2); Hanson.  

III.  Residuals of Head Injury

The veteran is seeking to reopen his claim for service 
connection for residuals of a head injury.  The RO has 
determined that new and material evidence has been submitted 
and the Board finds, as discussed below, that the claim has 
properly been reopened because the veteran has submitted new 
and material evidence.  

The evidence of record prior to the 1972 RO decision included 
service medical records, private and VA medical records, and 
the veteran's claim.  

The February 1972 RO decision reflects that service 
connection for a head injury was denied because a head injury 
was not shown to have been incurred in service.  As the 
February 1972 RO denial was not appealed, it is final.  
38 U.S.C.A. § 7105.  

Subsequent to the February 1972 RO decision additional 
evidence has been submitted, including testimony by the 
veteran as well as statements from a former service comrade.  
The veteran has testified regarding being exposed to a blast 
from a tank gun during combat and both he and his former 
service comrade have submitted evidence regarding the veteran 
being struck in the head during military training.  An August 
1993 VA consultation report reflects an assessment that 
includes chronic headaches since Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a claim for service connection was previously denied, the 
veteran must submit new and material evidence in order to 
reopen his claim.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers that bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

Under the test established by Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), it must first be 
determined whether new and material evidence has been 
presented.  Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).  Prior to the February 1972 RO denial, the 
statement from the service comrade, the VA consultation 
report, and the veteran's current testimony, were not of 
record.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), it was noted that while "not every piece of new 
evidence is 'material', we are concerned, however, that some 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  
Considering this, the Board concludes that the new evidence, 
in the form of statements describing incidents that occurred 
during service as well as the medical evidence indicating 
that the veteran had chronic headaches since Vietnam 
contribute "to a more complete picture of the circumstances 
surrounding the" asserted onset of the veteran's residuals of 
a head injury.  Id.  Therefore, new and material evidence has 
been submitted and the claim of entitlement to service 
connection for residuals of a head injury to include 
headaches and tremors is reopened.  38 U.S.C.A. § 5108.  

Having determined that new and material evidence has been 
submitted, the claim must be considered de novo, to include 
whether or not the veteran's claim for service connection for 
residuals of a head injury to include headaches and tremors 
is well grounded under 38 U.S.C.A. § 5107(a).  Winters.  A 
September 1967 service medical record reflects that the 
veteran complained of headaches and the report of medical 
history given in conjunction with an April 1968 service 
examination reflects that the veteran also complained of 
headaches.  A May 1970 statement from a private physician 
reflects that the veteran had headaches and the 
aforementioned August 1993 VA consultation report reflects an 
assessment of chronic headaches since the Vietnam War.  
Therefore, there is competent medical evidence that the 
veteran currently has a chronic headache disability that has 
existed since Vietnam and headaches were first noted during 
active service.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488 (1997).  Therefore, the veteran's claim of 
entitlement to service connection for residuals of a head 
injury to include headaches and tremors is well grounded.  
38 U.S.C.A. § 5107(a).  

IV.  Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The record reflects that the 
veteran has been afforded personal hearings and VA 
examinations and that treatment records have been obtained.  
The Board is satisfied that all available relevant evidence 
has been obtained regarding the claims, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Hearing Loss

Under the schedular criteria for the evaluation of hearing 
loss, the Board's determination of the degree of hearing 
impairment resulting from service-connected defective hearing 
is based on the results of controlled speech discrimination 
tests together with the average hearing threshold as measured 
by pure tone audiometry in the frequencies of 1,000, 2,000, 
3,000 and 4,000 hertz.  The Rating Schedule establishes 
11 levels of auditory acuity, designated from level I for 
essentially normal hearing to level XI for profound deafness.  
38 C.F.R. § 4.85 and Part 4, Diagnostic Codes 6100 to 6110 
prior to June 10, 1999, and Diagnostic Code 6100 from 
June 10, 1999.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluating hearing loss were changed, effective 
June 10, 1999.  See 64 Fed. Reg. 25,202-25,210 (1999).  In 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), it was held that 
when the law or regulations change after a claim has been 
filed, but before the appeal process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  See DeSousa v. Gober, 
10 Vet. App. 461, 465-67 (1997).  However, new rating 
criteria may not have retroactive application.  38 U.S.C.A. 
§ 5110(g).  Therefore, in this case, the Board has evaluated 
the veteran's hearing loss under the old criteria both prior 
to and from June 10, 1999, and under the new criteria as well 
from June 10, 1999.  

To the extent that these changes are applicable in this case, 
the Board has awarded the veteran the greater evaluation from 
June 10, 1999, and the possibility of a higher evaluation, 
than granted herein, from this date does not exist.  
Therefore, a remand to avoid an adverse impact on the 
veteran's claim is not necessary.  Bernard.  A remand is not 
required where there is no possibility of any benefits 
flowing to the veteran.  See Soyini v. Derwinski, 
1 Vet. App. 540 (1991).  

From June 10, 1999, 38 C.F.R. § 4.86 provides that when the 
pure tone thresholds at each of the four frequencies is 
55 decibels or more, the Roman Numeral designation for 
hearing impairment from either Table VI or Table VIA that 
results in the higher numeral, will be used.  A review of the 
veteran's impairment in both ears, in relation to these 
tables, reflects that using Table VIA for the right ear 
results in a higher numeral evaluation.  Accordingly, the 
Board has evaluated the veteran's bilateral hearing loss from 
June 10, 1999, using Table VIA for the right ear.  

The report of an April 1991 VA audiology examination reflects 
that speech discrimination scores of 84 percent in the right 
ear and 84 percent in the left ear were recorded.  The 
average pure tone thresholds for the relevant frequencies on 
the right were 53 and on the left were 68.  This corresponds 
to level II hearing on the right and level III hearing on the 
left.  Although the veteran has submitted private audiology 
records dated in 1969 and 1976, the Board observes that the 
veteran filed his claim for an increased rating for bilateral 
hearing loss in February 1991 and his submissions do not 
provide relevant information concerning his hearing at that 
time nor do they indicate speech discrimination scores or 
clearly delineate pure tone threshold.  

The report of a VA audiology examination, accomplished on 
May 8, 1995, reflects that the veteran's speech 
discrimination was 32 percent in the right ear and 52 percent 
in the left ear.  His average pure tone thresholds for the 
relevant frequencies were 86 in the right ear and 95 in the 
left ear.  Since the chief of the audiology clinic did not 
certify that language difficulties or inconsistent speech 
audiometry scores make the use of both pure tone average and 
speech discrimination inappropriate, the use of Table VIa 
prior to June 10, 1999, in accordance with 38 C.F.R. 
§ 4.85(c) was not permitted.  Therefore, the veteran's 
hearing loss in the right ear equated to level XI and in the 
left ear level VIII.  Effective June 10, 1999, the veteran 
met the criteria for the use of Table VIA.  At that time his 
pure tone threshold average met the criteria equating to 
hearing loss in the left ear of level IX.  

With consideration of the above analysis with respect to the 
facts in this case as well as the governing law and 
regulations and change therein, under the applicable 
schedular criteria a noncompensable evaluation was the 
highest evaluation that could be assigned prior to May 8, 
1995.  Effective May 8, 1995, the highest schedular 
evaluation that could be assigned for the veteran's bilateral 
hearing loss was 70 percent.  Effective June 10, 1999, the 
maximum schedular evaluation that could be assigned for the 
veteran's bilateral hearing loss was 80 percent.  

38 C.F.R. § 3.400(o)(2) provides that the earliest date that 
an increase in disability compensation may be assigned is 
when it is factually ascertainable that an increase in the 
disability has occurred if a claim is received within one 
year from the date; otherwise, the increase will be from the 
date of receipt of the claim.  The veteran filed his claim 
for an increase in his service-connected hearing loss in 
February 1991.  The earliest date that it is factually 
ascertainable that an increase in his hearing loss occurred 
is May 8, 1995.  With consideration of the change in the 
rating criteria his hearing loss could be evaluated at a 
higher level effective June 10, 1999, in accordance with 
38 U.S.C.A. § 5110(g).  

Accordingly, on the basis of the above a preponderance of the 
evidence is against a compensable evaluation for bilateral 
hearing loss prior to May 8, 1995.  Further, a preponderance 
of the evidence is against an evaluation greater than 
70 percent from May 8, 1995, to June 9, 1999, and is against 
an effective date prior to May 8, 1995, for a 70 percent 
evaluation for bilateral hearing loss.  However, the evidence 
supports the award of an 80 percent evaluation for bilateral 
hearing loss effective June 10, 1999.  

PTSD

A March 1995 RO decision granted a 100 percent evaluation for 
PTSD effective June 16, 1993.  The veteran filed a claim for 
an increased rating for his PTSD in February 1991.  June 16, 
1993, was the date of the veteran's hospitalization at a VA 
facility.  The discharge summary relating to that 
hospitalization reflects that the veteran was a factory 
worker who was seen after he threatened to kill his 
supervisor.  An addendum to the summary reflects that the 
veteran was considered permanently and totally disabled and 
he could not return to work.  The diagnoses included PTSD and 
the veteran's Global Assessment of Functioning (GAF) was 
considered to be 65 during the prior year and was 25 at the 
time of hospitalization.  

A review of psychiatric treatment records during the 
pertinent time frame reflects that the veteran was assigned 
an GAF of 55 in March 1991.  The report of an April 1991 VA 
examination reflects that the veteran was coherent and 
relevant with his thought content revolving mostly around 
horrible experiences in Vietnam and about having nightmares 
and flashbacks of his combat experiences.  He indicated he 
did not trust any one.  He was oriented in all spheres and 
his memory was intact.  He had some insight but his judgment 
was impaired.  The diagnoses included PTSD and the GAF was 
indicated to be 61 to 70 with mild symptoms.  However, the 
report of an October 1992 VA psychiatric examination reflects 
that the veteran reported nightmares 2 to 3 times per week 
with sleep interruption and indicates a diagnosis of PTSD 
with signs of severe anxiety.  January and April 1993 VA 
progress notes reflect that the veteran continued to be seen 
and received treatment for PTSD.  He continued to report 
nightmares and flashbacks with very limited sleep.  An April 
1993 assessment reflects that his PTSD was severe.  

The Board observes that during the veteran's appeal the 
criteria for rating psychiatric disorders was changed, 
effective November 7, 1996.  However, since the evaluation 
under the new criteria may not be made effective prior to the 
date of the new criteria, the Board has evaluated the veteran 
under the criteria in effect prior to November 7, 1996, 
because the issue is entitlement to an evaluation greater 
than 30 percent prior to June 16, 1993.  38 U.S.C.A. 
§ 5110(g).  

A December 1992 RO decision assigned a 30 percent evaluation 
for PTSD from February 11, 1991, the date the veteran 
reopened his claim.  In order for the veteran to be awarded a 
50 percent evaluation his ability to establish or maintain 
effective or favorable relationships with people must be 
considerably impaired and his reliability, flexibility and 
efficiency levels must be so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that his ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that there be severe impairment in his ability to obtain 
or retain employment.  In order to be awarded a 100 percent 
schedular evaluation he must have been totally isolated in 
the community, or exhibit totally incapacitating 
psychoneurotic behavior equating to a profound retreat from 
mature behavior, or be demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, Diagnostic Code 9411, 
in effect prior to November 7, 1996.  With respect to the 
100 percent evaluation he only need meet one of the criteria.  
Johnson v. Brown, 7 Vet. App. 95 (1995).  

The Diagnostic and Statistical Manual of Mental Disorders, 
4th Ed. (DSM-IV), reflects that a GAF of 51 to 60 reflects 
moderate symptoms with moderate difficulty in social, 
occupational, or school functioning with few friends or 
conflicts with peers or co-workers.  A GAF of 61 to 70 
reflects mild symptoms with some difficulty in social, 
occupational or school functioning, but generally functioning 
pretty well with some meaningful interpersonal relationships.  

The competent medical evidence of record relating to the time 
prior to June 16, 1993, reflects that the veteran had fairly 
diverse or varying evaluations by competent professionals 
with respect to the degree of impairment he experienced as a 
result of his PTSD.  On some occasions he apparently was 
perceived as having mild impairment and on other occasions he 
was perceived as being severely impaired.  With consideration 
that his condition was deteriorating, culminating in 
hospitalization in June 1993, the Board concludes that the 
evidence is in equipoise with respect to whether or not the 
veteran's PTSD was severely disabling, warranting a 
70 percent evaluation, prior to June 16, 1993.  In resolving 
all doubt in the veteran's behalf, a 70 percent evaluation 
for PTSD prior to June 16, 1993, is warranted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.7.  However, a preponderance of the 
evidence is against an evaluation greater than 70 percent 
prior to June 16, 1993.  In this regard, the evidence 
reflects that the veteran was gainfully employed prior to 
that time and there is no competent medical evidence that 
indicates that he was totally isolated in the community, 
exhibited totally incapacitating psychoneurotic behavior 
equating to a profound retreat from mature behavior, or that 
he was demonstrably unable to obtain or retain employment.  

Low Back

The report of an October 1992 VA orthopedic examination 
reflects that on range of motion of the veteran's low back 
forward flexion was accomplished to 30 degrees, extension was 
to 20 degrees, and lateral bending was to 15 degrees, 
bilaterally.  Reflexes were two plus at the knees and one 
plus at the ankles.  The impression included status post 
posterior spinal fusion with continued low back pain and 
radicular symptoms with negative straight leg raising while 
seated.  

The report of a March 1994 VA general medical examination 
reflects that the veteran complained of low back pain.  
Examination revealed moderate diffuse tenderness and moderate 
to severe limitation of range of motion of the lumbar area in 
all planes.  The diagnosis included status post lumbar 
laminectomy with fusion.  

A July 1994 treatment record reflects that the veteran had 
muscle spasm and VA treatment records also reflect that he 
has been prescribed a back brace and TENS unit.  See July 
1993 and May 1996 VA treatment records.  

Although the report of a May 1995 VA orthopedic examination 
indicates that there was no evidence of radicular symptoms, 
an August 1996 VA treatment record indicates that the veteran 
had bilateral radiculopathy.  

The veteran's service-connected low back disability has been 
evaluated under Diagnostic Code 5293 of the Rating Schedule.  
Diagnostic Code 5293 provides that for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief, a 40 percent evaluation is warranted.  For pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief, a 60 percent evaluation 
is warranted.  

VAOPGCPREC 36-97 provides that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, must be considered when a veteran receives 
less than the maximum schedular rating under Diagnostic 
Code 5293.  There is competent medical evidence that the 
veteran has undergone diskectomy and spinal fusion.  Further, 
there is competent medical evidence that demonstrable muscle 
spasm has been shown and there is evidence both for and 
against radiculopathy in the lower extremities.  Further, the 
competent medical evidence has described the loss of range of 
motion as being from moderate to severe.  In light of the 
General Counsel's opinion, the Board concludes that the 
evidence is in equipoise with respect to whether or not the 
veteran's service-connected low back disability more nearly 
approximates the criteria for pronounced intervertebral disc 
syndrome.  In resolving all doubt in the veteran's behalf, 
the Board concludes that a 60 percent evaluation under 
Diagnostic Code 5293 is warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.7.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule with respect 
to the above-discussed service-connected disabilities.  


ORDER

Evidence of a well-grounded claim for entitlement to 
compensation for head and back injuries as a result of a June 
1993 incident pursuant to the provisions of 38 U.S.C.A. 
§ 1151 not having been submitted, the appeal with respect to 
this issue is denied.  

Evidence of a well-grounded claim of entitlement to 
compensation for residuals of head and back injuries relating 
to a February 1994 incident pursuant to the provisions of 
38 U.S.C.A. § 1151 not having been submitted, the appeal with 
respect to this issue is denied.  

Evidence of a well-grounded claim for service connection for 
peripheral neuropathy due to exposure to herbicide not having 
been submitted, the appeal with respect to this issue is 
denied.  

An effective date prior to May 19, 1970, for service 
connection for psychiatric disability (PTSD) is denied.  

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
residuals of head injury to include headaches and tremors is 
granted; the claim of entitlement to service connection for 
residuals of head injury to include headaches and tremors is 
well grounded.  To this extent the appeal with respect to 
this issue is granted.  

An increased (compensable) rating for bilateral hearing loss 
prior to May 8, 1995, is denied.  

An evaluation greater than 70 percent for bilateral hearing 
loss from May 8, 1995, to June 9, 1999, is denied.

An increased rating of 80 percent for bilateral hearing loss 
from June 10, 1999, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

An effective date prior to May 8, 1995, for a 70 percent 
evaluation for bilateral hearing loss is denied.  

An increased evaluation of 70 percent for PTSD prior to 
June 16, 1993, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

An increased rating for postoperative residuals with 
diskectomy of lumbar disc and fusion at L5-6 of 60 percent is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  


REMAND

Having determined that new and material evidence has been 
presented and that the reopened claim for service connection 
for residuals of a head injury to include headaches and 
tremors is well grounded, further development with respect to 
this issue is necessary.  

Further, during the veteran's personal hearing before a 
member of the Board in Washington, D.C., the representative 
noted that a December 1980 RO decision had reduced the 
evaluation for the veteran's service-connected low back 
disability from 40 percent to 20 percent disabling.  It was 
further observed that in a January 1981 communication the 
veteran filed a notice of disagreement with that reduction.  
Although a statement of the case was issued with respect to 
an increased rating, a statement of the case was not issued 
with respect to entitlement to restoration of the 40 percent 
evaluation and the veteran was not provided with appropriate 
governing law and regulations with respect to the reduction 
of the evaluation for a service-connected low back 
disability.  Where there is a notice of disagreement, a 
remand, not referral, is required by the Board.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

In light of the above the appeal with respect to these two 
issues is REMANDED for the following:  

1.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to restoration of a 
40 percent evaluation for the veteran's 
low back disability effective March 1, 
1981, the date of the reduction of the 
evaluation from 40 percent to 20 percent.  
All appropriate appellate procedures 
should then be followed.  

2.  The RO should arrange for a VA 
neurology examination by a board-
certified specialist, if available, to 
determine whether or not the veteran 
currently experiences any residuals of a 
head injury during service, including 
headaches.  All indicated tests and 
studies should be performed and all 
findings reported in detail.  The claims 
file must be made available to the 
examiner prior to the examination.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran currently experiences 
any residuals of inservice head injuries, 
including whether it is at least as 
likely as not that his headaches are 
related to his active service, including 
inservice trauma.  A complete rationale 
should be provided for any opinion 
offered.  

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue of entitlement to 
service connection for residuals of head 
injury to include headaches and tremors 
on a de novo basis.  A supplemental 
statement of the case should be issued to 
the veteran and his representative and 
the appropriate opportunity for response 
provided.  

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Error! Not a valid link



